 In the Matter of SHAKESPEARE COMPANY AND SHAKESPEARE PRODUCTSCOMPANYandUNITED STEELWORKERS OF AMERICA-CIOCase No. 7-R-2090.-Decided January 10, 1946Mr. C. N. Sessions,ofMuskegon, Mich., andMr. Henry Shake-speare,for the Companies.Mr. Chas. L. Cowl,of Kalamazoo, Mich., for the Union.Mr. A. Summer Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America-CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees ofShakespeare Company and Shakespeare Products Company, Kala-mazoo, Michigan, herein collectively called the Companies, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Sylvester J. Pheney, Trial Examiner.Thehearing was held at Kalamazoo, Michigan, on October 11, 1945. TheCompanies and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues. TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error ind are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESShakespeare Company and Shakespeare Products Company areMichigani corporations- having their principal offices and places ofbusinessinKalamazoo, Michigan.Shakespeare Products Companyis a wholly owned subsidiary of Shakespeare Company and the man-65 N. L.R. B., No. 66361 362DECISIONSOF NATIONAL LABORRELATIONS BOARDufacturing operations of both are conducted in the same plant in Kal-amazoo, Michigan.They are engaged in the manufacture of fishingtackle and also war materials for use of the United States Army AirForce.The Companies stipulated at the hearing that their operationsnecessitated the shipment of substantial amounts of aluminum, brass,and steel to the plant from points outside Michigan, and the ship-ment from their plant of substantial quantities of finished productsto points outside Michigan.The Companies admit, and we find, that they are engaged in com-merce within the meaning of the National Labor Relations Act.Wefurther find that their operations constitute a single integrated enter-prise affecting commerce within the meaning of the ActII.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Companies.III.THE QUESTION CONCERNING REPRESENTATIONThe Companies have refused to grant recognition to the Union asthe bargaining representative of their production and maintenanceemployees until it has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, substantially in accord with an agreement of the parties,that all production and maintenance employees of the Companies atthe Kalamazoo, Michigan, plant, excluding salaried and office em-ployees, plant protection employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendISeeMatter of Shakespeare Products Company and Shakespeare Company,48 N. L.R. B 1243.2The Field Examiner reported that the Union submitted 193 membership and authori-zation cards ; that 124 were undated, 9 dated April 1945, 51 dated May 1945, and 9 datedJune 1945 ; and that there are 500 employees in the unit alleged to be appropriate.Therecord indicates,however, that thereare approximately 435 employees in the unit herein-after foundappropriate SHAKESPEARE COMPANY363suchaction, constitutea unitappropriate for thepurposes of collec-tive bargainingwithin themeaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-' ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuantto Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, asamended, it is herebyDIRECTEDthat,as part ofthe investigation to ascertainrepresenta-tives forthe purposes of collective bargaining with Shakespeare Com-pany and Shakespeare Products Company,Kalamazoo,Michigan, anelectionby secret ballot shall be conductedas early aspossiblebut not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSeventh Region, acting in this matter as agent of the National LaborRelations Board and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during the said pay-roll periodbecausethey were ill or on vacation or temporarily laid off, andincludingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesincequite or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by United Steelworkers of America-CIO, for the purposes of collective bargaining.